 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    KIRK D. WILLIAMS,                                 No. 2:20-cv-1214 TLN DB PS
12                       Plaintiff,
13           v.                                         ORDER
14    MCDONALD’S CORPORATION,
15                       Defendant.
16

17          Plaintiff Kirk Williams is proceeding in this action pro se. This matter was referred to the

18   undersigned in accordance with Local Rule 302(c)(21) and 28 U.S.C. § 636(b)(1). On April 6,

19   2021, defendant noticed a motion to dismiss plaintiff’s complaint. (ECF No. 12.) On April 15,

20   2021, plaintiff filed a motion for an extension of time to file an opposition to defendant’s motion

21   to dismiss and to prepare a motion for leave to file an amended complaint. (ECF No. 13.) On

22   April 26, 2021, the undersigned issued an order continuing the hearing of defendant’s motion to

23   dismiss to August 6, 2021, and granting plaintiff until June 4, 2021 to file an amended complaint.

24   (ECF No. 14.)

25          On April 26, 2021, plaintiff filed a motion seeking “ADA accommodation,” and noticed

26   the motion for hearing before the undersigned on May 24, 2021. (ECF No. 15.) Plaintiff’s

27   motion seeks several accommodations including “[a]cess to Lexis Nexis,” “[a]ppointment of a

28   reader named Terresa Robson,” and “an order directed to the Defendant to provide . . . an audio
                                                       1
 1   copy on CD” of any correspondence. (Id. at 3.) Defendant filed an opposition on May 6, 2021.1

 2   (ECF No. 17.)

 3          Plaintiff is advised that “[t]he plain language of Title II the ADA excludes the federal

 4   government from the reach of the [ADA].” United States v. Hiramanek, Case No. 6:16-po-0345

 5   MJS, 2017 WL 1349580, at *5 (E.D. Cal. Apr. 6, 2017) (citing 42 U.S.C. § 12131(1)); see also

 6   Mary Jo. C. v. N.Y. State & Local Ret. Sys., 707 F.3d 144, 170 n.11 (2d Cir. 2013) (“Title II of

 7   the ADA is not applicable to the federal government[.]” (citation and internal quotation marks

 8   omitted)); Henrickson v. Potter, 327 F.3d 444, 447 (5th Cir. 2003) (“the entire federal

 9   government is excluded from the coverage of the ADA.”).

10          However, “[i]n keeping with the Judicial Conference Policy, the U.S. District Court –

11   Eastern District of California provides reasonable accommodations to persons with

12   communications disabilities at the court’s expense.”

13   http://www.caed.uscourts.gov/caednew/index.cfm/attorney-info/accommodations-for-

14   communication-disabilities/. Specifically, the “court must provide sign language interpreters or

15   other auxiliary aids and services to participants in federal court proceedings who are deaf,

16   hearing-impaired or have communication disabilities[.]” § 255.10(a).

17          At this time, however, there are no pending proceedings or hearings. Instead, the court is

18   awaiting plaintiff’s election to either file an amended complaint or proceed on the original

19   complaint in the face of defendant’s motion to dismiss. (ECF Nos. 10 & 14.) Defendant’s

20   motion to dismiss asserts that the original complaint was “copied verbatim from a complaint filed
21   in the Southern District of New York against the Amazon.com website.” (Def.’s MTD (ECF No.

22   10-1) at 9.) Moreover, it appears from the court’s research that plaintiff “has filed numerous

23   pleadings in both federal and state court” without the assistance of any court ordered

24   accommodations. Williams v. Dickinson, No. CIV-S-09-2968 JAM CKD P, 2011 WL 4500807,

25   at *1 (E.D. Cal. Sept. 27, 2011).

26   ////
27
     1
      The undersigned finds plaintiff’s motion suitable for resolution without a hearing pursuant to
28   Local Rule 230(g).
                                                      2
 1           For the reasons stated above, plaintiff’s motion will be denied without prejudice to

 2   renewal should a hearing in this action be necessary or the matter proceed past the pleading stage.

 3                                                  CONCLUSION

 4           Accordingly, IT IS HEREBY ORDERED that:

 5           1. The May 21, 2021 hearing of plaintiff’s motion for ADA accommodations (ECF No.

 6   15) is vacated; and

 7           2. Plaintiff’s April 26, 2021 motion for ADA accommodations (ECF No. 15) is denied

 8   without prejudice to renewal.

 9   Dated: May 17, 2021

10

11

12

13

14

15

16

17

18

19

20
21

22

23   DLB:6
     DB/orders/orders.pro se/williams1214.ada.ord
24

25

26
27

28
                                                         3
